Citation Nr: 1819299	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision made by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded by the Board in September 2017 in order to obtain a VA examination and opinion.  The Veteran was provided a VA fee basis psychiatric examination in September 2017.  The RO issued a supplemental statement of the case (SSOC) in December 2017 stating that the September 2017 medical opinion was insufficient.  However, a new or addendum opinion was not obtained prior to return of the Veteran's appeal to the Board.  Consequently the Veteran's claim must be remanded in order to obtain a sufficient opinion.  

The Veteran received psychiatric treatment from a private psychiatrist, Dr. Trautner, prior to receiving such treatment at VA.  The record does not indicate that her records of treatment of the Veteran have ever been obtained or requested.  The Veteran's claim must be remanded so that Dr. Trautner's records can be requested.

The Veteran was provided VA psychiatric examinations in March 2013 and September 2017.  Neither VA examiner commented on the Veteran's discharge examination report that notes that the Veteran reported "No significant change in health since joining the Army except nervous problems, allergic."  Additionally the March 2013 and September 2017 examiners provided conflicting opinions.  A new examination that takes into full consideration of the Veteran's service treatment records, that considers any additional medical evidence obtained, and discusses the conflicting VA medical opinions must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  After obtaining a signed authorization from the Veteran, request copies of the Veteran's records from the Dr. P. T..  If the search for such records has negative results the Veteran should be notified that the records could not be obtained, and documentation that the records could not be obtained must be added to the claims file.

3.  After the above development has been completed, afford the Veteran a VA psychiatric examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner must opine as to whether the Veteran had a psychiatric disorder prior to entry into service.  If so, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) such psychiatric disorder increased in severity during active service.

If a psychiatric disorder did not exist prior to service the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder began during active service and, if not, whether the Veteran has a psychiatric disorder that is otherwise related to service.

In providing the opinions the examiner must discuss the Veteran's medical history.  In particular, the examiner should discuss the STRs, including the November 1975 discharge examination report that indicates that the Veteran complained of nervous problems.  Additionally, the examiner should discuss the March 2013 and September 2017 VA medical opinions.  Reasons and bases for all opinions should be provided.

4.  Thereafter, the remanded claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

